Citation Nr: 0835121	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the left knee prior to October 29, 
2007.

5.  Entitlement to an initial rating for patellofemoral 
syndrome of the left knee in excess of 10 percent, from 
October 29, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from June 2001 to June 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

2.  The veteran experiences an increasing inability to 
maintain effective relationships, occupational and social 
impairment, impaired impulse control, unprovoked irritability 
with periods of violence and deficiencies in judgment.

3.  Prior to October 29, 2007, the veteran experienced knee 
pain and painful motion of his left knee.

4.  After October 29, 2007, the veteran experienced knee pain 
and painful motion of his left knee with a flexion of 126 
degrees and an extension of 0 degrees.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not due to or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2007).  

3.  The criteria for an initial compensable rating for 
patellofemoral syndrome of the left knee, prior to October 
29, 2007 are not met.  38 C.F.R. § 4.71a, 4.59, Diagnostic 
Codes 5260, 5261 (2007).  

4.  The criteria for an initial rating in excess of 10 
percent, for patellofemoral syndrome of the left knee, after 
October 29, 2007 are not met.  38 C.F.R. § 4.71a, 4.59, 
Diagnostic Codes 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in July 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in October 2007, the 
regional office provided the veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, and specific VA 
medical opinions and examinations pertinent to the issues on 
appeal.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).




II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  The veteran asserts he was exposed 
to guns and machine guns while in service and did not wear 
ear protection except in practice situations.  The veteran 
states he has trouble hearing when someone speaks softly.  

The veteran was afforded a VA audiological evaluation in 
August 2005.  On the authorized audiological evaluation in 
August 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20
LEFT
20
15
10
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

The Board finds that there is no objective medical evidence 
to show that the veteran currently has a hearing loss 
disability.  The Board notes that these findings are not 
severe enough to show the presence of a hearing loss 
disability under VA standards set forth in 38 C.F.R. § 3.385.  
The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.  Additionally, the examiner noted that 
the veteran has hearing within normal limits bilaterally, and 
has excellent word recognition bilaterally.

Although the veteran has given his own opinion that his 
current hearing loss resulted from noise exposure during 
service, laypersons are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In the present case, the objective medical testing has 
greater probative value than the veteran's subjective opinion 
regarding hearing loss.  Accordingly, the Board concludes 
that a hearing loss disability was not incurred in or 
aggravated by service.



III.  Entitlement to an Initial Rating in Excess of 50 
Percent for PTSD

Service connection for PTSD was established by a May 2006 
rating decision, at which time a 50 percent rating was 
assigned, effective from June 2005.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently rated at 50 percent under 38 C.F.R. 
§ 4.130 Diagnostic Code 9411.  A rating of 50 percent is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; and difficulty 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411 
(2007).  

The veteran is seeking an increased rating, and asserts that 
his PTSD has increased in severity.  A rating of 70 percent 
is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 38 C.F.R. § 4.130, Code 9411.

The veteran is diagnosed and being treated for PTSD at a VA 
hospital.  In VA outpatient records, psychiatrists stated 
that the veteran's Global Assessment of Functioning (GAF) 
score was between 45 and 50 for the periods of February 2006 
to November 2006, with a score of 45 being the most recent.  
A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  The veteran's GAF 
scores indicate serious symptoms or serious impairment in 
social, occupational, or school functioning.  

During a VA outpatient visit in February 2006, the 
psychiatrist stated the veteran was not able to control his 
rage.  The veteran experiences impaired impulse control with 
unprovoked irritability with periods of violence.  During the 
examination in February 2006, the veteran stated that while 
at work, he punched a man twice in the face, and asserts that 
he does not remember how the event happened, and that he did 
it before he even realized what he was doing.

In May 2006, a VA psychiatrist stated the veteran had chronic 
and severe PTSD symptoms.  The veteran was prescribed 
Sertraline and Trazodone for his PTSD symptoms.  The veteran 
experiences occupational and social impairment with 
deficiencies in work and family relations.  He has had 
trouble maintaining a job since he was discharged from 
service, and has had at least five jobs since his discharge.  
He has had trouble maintaining his relationship with his 
fiancé, and experiences increased anger, mood irritability, 
verbal altercations, sleep disturbances, survivor guilt, and 
has thrown objects on occasions.  He has trouble maintaining 
effective work relationships, and has hit several coworkers 
out of anger.  

Based on the veteran's increasing inability to maintain 
effective relationships, occupational and social impairment, 
impaired impulse control, unprovoked irritability with period 
of violence and deficiencies in judgment, the Board finds 
that the veteran's PTSD most nearly approximates a 100 
percent rating, 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).


IV.  Entitlement to an Initial Compensable Rating for 
Patellofemoral Syndrome of the Left Knee Prior to October 29, 
2007

Service connection for patellofemoral syndrome of the left 
knee was established by a September 2005 rating decision, at 
which time a 0 percent rating was assigned, effective from 
June 2005.  

The veteran was rated at 0 percent under 38 C.F.R. § 4.71a 
Diagnostic Codes 5260, 5261.  A rating of 0 percent is 
warranted when there is limitation of flexion to 60 degrees 
or limitation of extension to 5 degrees.  

The veteran complained of knee pain and painful motion while 
running and marching during service, and the veteran was 
diagnosed with patellofemoral syndrome.  After discharge from 
service, in April 2006, intermittent left knee pain was noted 
during a VA outpatient examination, however, at that time it 
was additionally noted that it was in remission.  The only 
other evidence in record of left knee pain occurred in April 
2007 when the veteran was seen at a VA hospital for a 
laceration to the left leg near the knee.  

A rating of 20 percent is not warranted unless extension of 
the leg is limited to 15 degrees or flexion is limited to 30 
degrees.  The veteran failed to report to a VA examination in 
August 2005.  There is no evidence of record during the time 
prior to October 29, 2007 that demonstrates a limitation of 
motion of the left knee.  

Although painful motion is an important factor of disability, 
the medical evidence of record shows only one complaint of 
pain in the left knee, and does not show any limitation of 
motion, and therefore does not warrant an initial compensable 
rating prior to October 29, 2007, based on either objective 
evidence of painful motion or on subjective medical evidence 
of limitation of motion.


V.  Entitlement to an Increased Rating for Patellofemoral 
Syndrome of the Left Knee, Evaluated as 10 Percent Disabling, 
From October 29, 2007

Service connection for patellofemoral syndrome of the left 
knee was established by a September 2005 rating decision, at 
which time a 0 percent rating was assigned, effective from 
June 2005.  A July 2008 rating decision increased the rating 
assigned to 10 percent, effective from October 2007.

As previously stated, the veteran is rated under 38 C.F.R. 
§ 4.71a Diagnostic Codes 5260, 5261.  A rating of 20 percent 
is not warranted unless extension of the leg is limited to 15 
degrees or flexion is limited to 30 degrees.

The veteran was afforded a VA examination for his left knee 
in June 2008.  The veteran stated his knee has become more 
painful on a daily basis, and that the pain interferes with 
his occupation.  The veteran no longer plays golf due to his 
pain.  He is able to stand up to one hour and walk one to 
three miles.  There was no instability, weakness, or 
deformity of his left knee.  His gait was antalgic.  The left 
knee had a range of motion of 0 to 126 degrees, with painful 
motion beginning at 90 degrees, and the impaired function of 
the left knee was caused by pain.  An x-ray taken of the left 
knee revealed no acute fracture or dislocation and the joint 
spaces appeared well maintained.

A rating in excess of 10 percent from October 2005 is not 
warranted.  While the veteran does experience painful motion, 
the medical evidence shows flexion of 126 degrees and 
extension of 0 degrees.  Extension of the leg limited to 15 
degrees or flexion limited to 30 degrees is necessary to 
warrant a rating of 20 percent.  In this case, the veteran's 
symptoms do not approximate the requirements necessary to 
grant an increased rating.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a 100 percent initial rating for PTSD is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Entitlement to an initial compensable rating for 
patellofemoral syndrome of the left knee, prior to October 
29, 2007, is denied.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee, from October 29, 
2007, is denied.


REMAND

The veteran is seeking service connection for a right knee 
disorder.  The veteran asserts he injured his knee during 
service while sitting for long periods of time in tanks and 
carrying over 100 pounds on his back.
 
The veteran was afforded a VA examination in June 2008, for 
his left knee.  Although this examination noted some 
information about the right knee, the examination was focused 
on the left knee, and x-rays were only taken of the left 
knee.

A remand is required in order to afford the veteran a VA 
examination.  A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability 
may be associated with military service include credible 
evidence of continuity and symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, supra, 
at 83.  

On the veteran's post-deployment medical examination in March 
2005, constant pain in the veteran's knees from being in 
tanks for long periods of time was noted.  During a VA 
outpatient examination in April 2006, it was noted that the 
veteran complained of intermittent right knee pain that had 
been present for the last few years.  Additionally, during 
the VA examination for his left knee in June 2008, the right 
knee had a limited flexion of 126 degrees, with no painful 
motion.  However, due to the lack of a medical opinion 
concerning a nexus between the current disabilities and 
service, there is not sufficient evidence to render a 
decision on service connection.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disabilities may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).


Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination 
for a right knee disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's right knee disorder 
had its onset during service, or is in 
any other way causally related to his 
active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).

3.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


